 Case 19-22020       Doc 207    Filed 03/06/20 Entered 03/06/20 12:09:33         Desc Main
                                 Document     Page 1 of 4




Dated: March 06, 2020
The following is SO ORDERED:


                                                  ________________________________________
                                                               Paulette J. Delk
                                                     UNITED STATES BANKRUPTCY JUDGE


____________________________________________________________




                     IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION



In re                                         )
                                              )
CAH ACQUISITION COMPANY 11, LLC               )    Case Number 19-22020 PJD
                                              )
                                              )    Chapter 11
                     Debtor.                  )

      ORDER GRANTING EX PARTE MOTION TO MODIFY ORDER APPROVING
  BIDDING AND SALE PROCEDURES AND BID PROTECTIONS FOR (A) SALE OF
 SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR OF LIENS,
 CLAIMS, ENCUMBRANCES, AND INTERESTS; (B) THE POSSIBLE ASSUMPTION
  AND ASSIGNMENT, OR REJECTION, OF CERTAIN EXECUTORY CONTRACTS
           AND UNEXPIRED LEASES; AND (C) RELATED RELIEF


         THIS MATTER came before the Court on for consideration upon the ex parte motion of

CAH Acquisition Company 11, LLC (the “Debtor”) filed pursuant to TNWD LBR 9003-1,

seeking the entry of an order modifying the Order Approving Bidding and Sale Procedures and

Bid Protections for (a) Sale of Substantially all of the Debtor’s Assets Free and Clear of all

Liens, Claims, Encumbrances, and Interests, (b) the Possible Assumption and Assignment, or
                                         Page 1 of 4

EFC 4821-7494-8790
2947847-000001
    Case 19-22020          Doc 207       Filed 03/06/20 Entered 03/06/20 12:09:33              Desc Main
                                          Document     Page 2 of 4



Rejections of Certain Executory contracts and Unexpired Leases and (c) Related Relief entered

by the Court on February 19, 2020 (the “Bidding Procedures Order”) [Dk No. 195].

           Upon consideration of the motion [Dk No. 203], the COURT HEREBY FINDS, AND IT

IS ORDERED:

           1.        This Court has jurisdiction over this matter and over the property of Debtor and

its bankruptcy estate pursuant to 28 U.S.C. §§ 157 and 1334.

           2.        This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

           3.        On February 7, 2020, the Debtor filed its Motion for Entry of an Order (a)

Approving the Sale of Substantially all of the Debtor’s Assets Free and Clear of all Liens,

Interests, Claims and Encumbrances, (b) Authorizing Debtor’s Assumption and Assignment of

Certain Unexpired Leases and Executory Contracts and Determining Cure Amounts and

Approving Debtor’s Rejection of those Unexpired Leases and Executory Contracts which are not

Assumed and Assigned Pursuant to Section 365 of the Bankruptcy Code, (c) Approving Bid and

Sale Procedures, (d)Waiving the 14 Day Stay Periods set forth in Bankruptcy Rules 6004(h) and

6006(d), and (e) Granting Related Relief (the “Sale Motion”)1 pursuant to which the Debtor

requested authority to sell substantially all of the assets of the Debtor to the highest and best

bidder subject to the process outlined herein [Dk No. 179].

           4.        Pursuant to the Expedited Motion filed by the Debtor [Dk No. 180] for entry of an

Order approving Bidding and Sale Procedures and Bid Protections in connection with the Sale

Motion, the Bidding Procedures Order was entered.


1
    All defined terms used herein shall have the same meaning as set out in the Sale Motion.
                                                     Page 2 of 4

EFC 4821-7494-8790
2947847-000001
 Case 19-22020             Doc 207    Filed 03/06/20 Entered 03/06/20 12:09:33           Desc Main
                                       Document     Page 3 of 4



         5.          The Bidding Procedures Order provided for establishing certain deadlines and

dates (the “Sale Deadlines and Dates”) in connection with the Sale Motion as more particularly

set forth in the order and in the approved Bidding Procedures.

         6.          Subsequent to the entry of the Bidding Procedures Order, the Debtor has

disclosed that an unforeseen issue has arisen in connection with the Stalking Horse Bid resulting

in the filing of a motion to withdraw the Sale Motion.

         7.          The Debtor has expressed its intent to continue to negotiate with the Proposed

Buyer to reach an agreement on a new Asset Purchase and Sale Agreement, it is necessary to

modify and terminate the existing Sale Deadlines and Dates which shall be, at a later date,

established pursuant to a revised Sale Motion to be submitted to the Court for approval.

         8.          While it is the intent of the Debtor to continue to negotiate with the Proposed

Buyer to reach an agreement on a new Asset Purchase and Sale Agreement, it is necessary to

modify and terminate the existing Sale Deadlines and Dates which shall, at a later date, be

established pursuant to a revised Sale Motion to be submitted to the Court for approval.

         9.          The existing Sale Deadlines and Dates, as more particularly described below shall

be terminated with new Sale Deadlines and Dates to be established by subsequent order of the

Court:

                      Event                 Existing Deadlines and Dates    New Sale Deadlines and
                                             to be Deleted and Modified             Dates
                                            by Subsequent Order of the
                                                        Court
         Proposed Cure Schedule             On or before March 10, 2020     To be determined
         Competing Bid Deadline             March 13, 2020, at 10:00 AM To be determined
                                            prevailing Central time


                                                 Page 3 of 4

EFC 4821-7494-8790
2947847-000001
 Case 19-22020            Doc 207     Filed 03/06/20 Entered 03/06/20 12:09:33         Desc Main
                                       Document     Page 4 of 4



       Auction, if necessary, and          March 16, 2020, at 1:00 PM      To be determined
          Announce Results                 prevailing Central time
   Contract/Lease and Sale Hearing         March 13, 2020, at 5:00 PM      To be determined
         Objection Deadline                prevailing Central time
                Sale Hearing               March 17, 2020, at 11:00 AM To be determined
                                           prevailing Central time
               Closing Deadline            March 31, 2020                  To be determined



         10.         Except as modified herein, the Bidding Procedures as previously approved by the

Court remain in full force and effect.

         IT IS SO ORDERED.




Submitted for Entry:


BAKER DONELSON BEARMAN
CALDWELL & BERKOWITZ, PC

/s/ E. Franklin Childress, Jr.
E. Franklin Childress, Jr. (Bar No. 07040)
165 Madison Avenue, Suite 2000
Memphis, Tennessee 38103
Telephone: (901) 577-2147
Email: fchildress@bakerdonelson.com

Attorneys for CAH Acquisition Company 11, LLC


         Serve: Matrix




                                                Page 4 of 4

EFC 4821-7494-8790
2947847-000001
